DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 26, 27, 29, 35, 36 and 38 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16  of U.S. Patent No. 10,755,198. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.

U.S. Patent No. 10,755,198
Claims 20, 29 and 38 recite:





determine a first average value for a first data class included in a plurality of data classes and a second average value for a second data class included in the plurality of data classes; determine a third average value corresponding to the first data class and the second data class, 
the at least one processor to determine the third average value based on similarity values for respective first signals in the first data class and corresponding second signals in the second data class; 
label the first data class and the second data class with results on whether the first data class and the second data class are highly 
 and adjust the plurality of data classes for a data collection process to reduce a cost of collecting data into the plurality of data classes, the at least one processor to adjust the plurality of data classes for the data collection process 

by (a) removing the first data class from the plurality of data classes when the first data class is labeled as highly variable, (b) removing the second data class from the plurality of data classes when the second data class is labeled as highly variable, or (c) combining the first data class and the second data class in the plurality of data classes when the first data class and the second data class are labeled as inseparable.





From claim 26, 35:
generate a class separability matrix, the class separability matrix including a list of the plurality of data classes in a first column and the list of the plurality of data classes in a first row; set diagonal positions in the class separability matrix with the first average value and the second average value; and set an off-diagonal position in the class separability matrix with the third average value across the first data class and the second data class.
Form claim 27, 36:
divide the off-diagonal position in the class separability matrix by the diagonal positions; and replace the third average value in the off-diagonal position with the divided result.

a separability module to be operated by the computer processor to determine if a data class in a plurality of data classes is separable, wherein to determine if the data class is separable, 
the separability module is to determine an average intra-class similarity within each class in the plurality of data classes, 





an inter-class similarity across all data classes in the plurality of data classes, 


and is to determine separability of the data class based on the average intra-class similarity relative to the inter-class similarity; 



and an output and implementation module to be operated by the computer processor, to output a result of the separability of the data class to a data collector, wherein the data collector is to adapt data collection based at least in part on the result of the separability of the data class;
 wherein to determine the inter-class similarity across all data classes, the separability module is to determine, for a pair of data classes in the plurality of data classes, an average inter-class similarity, wherein the average inter-class similarity is determined either according to a similarity value for each signal in a first class in the pair of data classes relative to each signal in a second class in the pair of data classes and an average of such similarity values, or a similarity value for each signal in a first class 
wherein the separability module is to fill a set of off-diagonal slots of a class separability matrix with the inter-class similarity for each pair of data classes in the plurality of classes, wherein the separability module is to, for each row in the class separability matrix, 






divide each off-diagonal slot in the row by a diagonal slot in the row and replace each off-diagonal slot with the result thereof; and wherein the diagonal slots of the class separability matrix are filled with the average intra-class similarity within each class.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 29-34 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20030217335 A1) in view of Zhang (US 20100104199 A1).
Regarding claim 1, Chung et al. (US 20030217335 A1) discloses:
an apparatus comprising: memory; and at least one processor to execute machine readable instructions to cause the at least one processor to at least: determine a first average value for a first data class included in a plurality of data classes and a second average value for a second data class included in the plurality of data classes, at least by (paragraph [0143] and Formula (10) with respect to compactness of a cluster (a cluster, e.g. plurality of data classes), describes an iterative summation of average values (e.g. first, second, third, etc., average values) of each signature (first, second, third, etc., data classes) over the plurality of signatures within the cluster)
determine a third average value corresponding to the first data class and the second data class, the at least one processor to determine the third average value based on similarity values for respective first signals in the first data class and corresponding second signals in the second data class, at least by (paragraph [0145-0146] which 
But Chung fails to disclose:
label the first data class and the second data class with results on whether the first data class and the second data class are highly variable or inseparable based on the first average value, the second average value, and the third average value; and adjust the plurality of data classes for a data collection process to reduce a cost of collecting data into the plurality of data classes, the at least one processor to adjust the plurality of data classes for the data collection process by (a) removing the first data class from the plurality of data classes when the first data class is labeled as highly variable, (b) removing the second data class from the plurality of data classes when the second data class is labeled as highly variable, or (c) combining the first data class and the second data class in the plurality of data classes when the first data class and the second data class are labeled as inseparable.
However, Zhang (US 20100104199 A1) teaches the above limitations at least by (paragraph [0102] which describes how classes (e.g. first, second, third, etc., classes) based on their respective measured averages would indicate whether the classes are separable or inseparable, where if an inter-class distance is smaller than a threshold, then the classes are merged (e.g. inseparable, merged), and if inner-class variance is larger than a threshold, then the class splits (e.g. highly variable and removing corresponding class which includes first, second, third, etc., classes).  Regarding the limitation: adjust the plurality of data classes for a 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Zhang into the teaching of Chung as they relate to clustering data one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of segmenting data into discernable patterns for further analysis as taught by Zhang in para. 0086, 0087, 0094.
As per claim 21, claim 20 is incorporated and Chung further discloses:
	
wherein the at least one processor is to determine the first average value based on at least one of (a) first similarity values for each pair of first signals in the first data class and an average of the first similarity values, or (b) an average similarity value of all first signals in the first data class, second similarity values for each first signal in the first data class, and an average of the second similarity values relative to average intra-class values for each of the plurality of data classes, at least by (paragraph [0143] and Formula (10) with respect to compactness of a cluster (a cluster, e.g. plurality of data classes), describes an iterative summation of average values (e.g. first, second, third, etc., average values) of each signature (first, second, third, etc., data classes) over the plurality of signatures within the cluster)
As per claim 22, claim 20 is incorporated and Chung further discloses:
wherein the at least one processor is to determine the second average value based on at least one of (a) third similarity values for each pair of second signals in the second data class and an average of the third similarity values, or (b) an average similarity value of all second signals in the second data class, fourth similarity values for each second signal in the second data class, and an average of the fourth similarity values relative to average intra-class values for each of the plurality of data classes, at least by (paragraph [0143] and Formula (10) with respect to compactness of a cluster (a cluster, e.g. plurality of data classes), describes an iterative summation of average values (e.g. first, second, third, etc., average values) of each signature (first, second, third, etc., data classes) over the plurality of signatures within the cluster)
As per claim 23, claim 20 is incorporated and Chung further discloses:
wherein the at least one processor is to determine the third average value corresponding to the first data class and the second data class based on at least one of (a) first similarity values for respective first signals in the first data class relative to corresponding second signals in the second data class and an average of the first similarity values, or (b) second similarity values for respective first signals in the first data class relative to an average signal in the second data class and an average of the second similarity values, at least by (paragraph [0145-0146] which describes the measure of connectivity between any two clusters (e.g. data classes), and connectivity is further described as average similarity measure)
As per claim 24, claim 20 is incorporated and Chung fails to disclose:
wherein the at least one processor is to: in response to the first average value not satisfying a first threshold, label the first data class as highly variable; and in response to the second average value not satisfying the first threshold, label the second data class as highly variable.
Zhang (US 20100104199 A1) teaches the above limitations at least by (paragraph [0102] which describes how classes (e.g. first, second, third, etc., classes) based on their respective measured averages would indicate whether the classes are separable or inseparable, where if inner-class variance is larger than a threshold, then the class splits (e.g. highly variable and removing corresponding class which includes first, second, third, etc., classes), where meeting a threshold or not meeting a threshold is relative meaning it is greater than a threshold it is also not less than the threshold (e.g. not satisfying the first threshold).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Zhang into the teaching of Chung as they relate to clustering data one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of segmenting data into discernable patterns for further analysis as taught by Zhang in para. 0086, 0087, 0094.
As per claim 25, claim 24 is incorporated and Chung discloses:
where in the at least one processor is to, in response to the first average value and the second average value satisfying the first threshold and the third average value not satisfying a second threshold, label the first data class and the second data class as inseparable, at least by (paragraph [0156-0157] which describes having high intra-cluster distances (e.g. to the first average value and the second average value satisfying the first threshold) and low inter-cluster distance (e.g. third average value not satisfying a second threshold) then the clusters are merged together (e.g. first data class and the second data class as inseparable)
. 
Claim 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20030217335 A1) in view of Zhang (US 20100104199 A1).
As per claim 26, claim 20 is incorporated and Chung fails to disclose:
wherein the at least one processor is to: generate a class separability matrix, the class separability matrix including a list of the plurality of data classes in a first column and the list of the plurality of data classes in a first row; set diagonal positions in the class separability matrix with the first average value and the second average value; and set an off-diagonal position in the class separability matrix with the third average value across the first data class and the second data class.
However, Lakshminarayan (US 20050114382 A1) teaches the above limitations at least by (paragraph [0040] “clustering process 108 attempts to minimize the intracluster variabilities of intracluster data elements or observations”, paragraph [0042] “the clustering process attempts to minimize an objective function by minimizing, for example, the sums-of-squares of a distance within a cluster”, such sums of squares of a distance within a cluster incorporates the calculation of an average of the similarity of each signal relative to the average intra-class value for each class” paragraph [0055] “model is based on co-variations amongst the members of the 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lakshminarayan into the teaching of Chung as they relate to clustering and segmenting data one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of segmenting data into discernable patterns to performing predictive analysis upon the data as taught by Lakshminarayan in para. 0032.
Claim 35 recite equivalent claim limitations as claim 26 above, except that they set forth the claimed invention as a tangible computer readable storage dick or storage device, as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 27, 28 and 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152         
12/2/2021